Citation Nr: 1510628	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-32 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including bipolar disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran did not report for a scheduled Board hearing in January 2015 and the request for a hearing is considered to have been withdrawn.  

The Board notes that entitlement to service connection for PTSD was denied in a June 2013 rating decision.  However, an initial claim of entitlement service connection should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran is shown to have consistently asserted his claims, including as to PTSD, and to have been adequately notified and assisted as to such claims.  He is not prejudiced by appellate review at this time for all diagnosed psychiatric disabilities.


FINDINGS OF FACT

1.  A psychiatric disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  A bilateral foot disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A bilateral foot disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in August 2010.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, and statements in support of the claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Congenital or developmental defects, including personality disorders, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2014).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Psychoses and arthritis are chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has a psychiatric disability, claimed as depression, bipolar disorder, and PTSD, and a bilateral foot disability, claimed as claw or crow's foot, as a result of active service.  He asserted that he developed PTSD at age ten when his father was killed in action in Vietnam and that his foot disorders developed as a result of having worn boots in service.  

Service treatment records show the Veteran complained of callouses to the feet in January 1977, May 1977, and July 1977.  An August 1977 report noted callouses and plantar warts of the feet.  Records are negative for complaint, treatment, or diagnosis of any psychiatric disability.  In his August 1977 report of medical history he denied having ever had any foot trouble, but reported having had depression or excessive worry.  The examiner noted there was no significant past medical history.  The Veteran's August 1977 separation examination found normal clinical feet and psychiatric evaluations.

VA treatment records include psychiatric diagnoses of mood disorder, bipolar disorder, depression that was most likely a substance abuse disorder, depression not otherwise specified, depression and anxiety, poly substance abuse, alcohol abuse, and impulse control disorder.  Records also include diagnoses of hammertoes.  No opinions as to etiology were provided.

VA psychiatric examination in March 2011 included a diagnosis of bipolar disorder.  The examiner noted the claims file was not available for review, but found that based upon the available information including a report of depression upon service discharge it was at least as likely as not that the bipolar disorder was caused by or a result of depression shown during active service.  The examiner reviewed the claims file in April 2011 and found no changes to the opinion were required.  

VA examination of the feet in April 2011 included a diagnosis of bilateral feet plantar calluses.  The examiner noted the Veteran reported having debrided callouses about once a week since discharge from service, but found that was nonexcessive and that it was less likely that the foot disorder had continued since service.  The claims file was subsequently reviewed and the examiner found his opinion was unchanged.

VA psychiatric disorders examination in August 2011 included a summary of the evidence of record and the Veteran's claims as to having developed PTSD due to his father death in Vietnam.  The examiner provided Axis I diagnoses of depression not otherwise specified, cannabis dependence, alcohol abuse, nicotine dependence, and cocaine dependence in remission.  An Axis II diagnosis of antisocial personality disorder was also provided.  The examiner found the evidence demonstrated the Veteran clearly had problems with antisocial behavior and alcohol/substance abuse prior to service, and that it was less likely than not that depression and substance abuse manifested was aggravated by experiences in service.  The examiner stated it was likely that his antisocial personality contributed to his early discharge from service.  

Based upon the evidence of record, the Board finds a psychiatric disability and a bilateral foot disability were not manifest during active service and are not shown to have developed as a result of an established event, injury, or disease during active service.  Personality disorders, such as antisocial personality disorders, are not disabilities for VA compensation purposes, and there is also no evidence of any psychosis manifest within one year of discharge from service.  The opinions of the April 2011 VA foot examiner and the August 2011 VA psychiatric examiner are found to be persuasive.  The opinions are shown to have been based on interviews with the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiners adequately considered the evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the March 2011 VA psychiatric examiner found it was at least as likely as not that the Veteran had a bipolar disorder caused by or a result of depression shown during active service, the Board finds the opinion of the August 2011 examiner to be more persuasive.  The August 2011 examiner is shown to have conducted a more thorough examination of the Veteran and to have thoroughly reviewed all of the evidence of record, to include the March 2011 VA examination report.  Owens v. Brown, 7 Vet. App. 429 (1995) (VA may favor one medical opinion over another, provided an adequate basis is provided).

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, such statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to these matters and he is not competent to provide etiology opinions regarding an association between a post-service diagnosis and service.  The persuasive medical evidence in this case included thorough review of the pertinent evidence of record and found there was no evidence that any psychiatric disability or bilateral foot disability were incurred as a result of service.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claims, and that service connection must be denied.



ORDER

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for a bilateral foot disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


